Hemphill, Ch. J.
The injunction granted on the filing of *107the petition, was dissolved on the coming in of the answer, and on motion. Judgment was entered against the plaintiff and his sureties in the injunction bond, and the defendant required to give a refunding bond as directed by Statute. (Hart. Dig. Art. 1604.) But there was no final hearing or decree on the merits. There was no such final judgment as could be the subject of appeal or writ of error, and the writ is accordingly dismissed.
Writ of error dismissed.